Citation Nr: 9918126	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-07 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tonsillitis.

2.  Entitlement to service connection for a disability 
manifested by flu-like symptoms.

3.  Entitlement to service connection for nodular lung 
lesions (inflammatory loci).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1996.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1997 by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case is currently under the 
regional office jurisdiction of VA's St. Petersburg, Florida, 
RO.


FINDINGS OF FACT

1.  A timely notice of disagreement (NOD) was not received 
with regard to a claim for service connection for 
tonsillitis.

2.  A timely NOD was not received with regard to a claim for 
service connection for a disability manifested by flu-like 
symptoms.

3.  A timely substantive appeal was not received with regard 
to a claim for service connection for nodular lung lesions 
(inflammatory loci).


CONCLUSIONS OF LAW

1.  Appellate jurisdiction as to a claim for service 
connection for tonsillitis has not been established.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200 through 
20.203 (1998).

2.  Appellate jurisdiction as to a claim for service 
connection for a disability manifested by flu-like symptoms 
has not been established.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200 through 20.203 (1998).

3.  Appellate jurisdiction as to a claim for service 
connection for nodular lung lesions (inflammatory loci) has 
not been established.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200 through 20.203 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Congress has established, by statute, procedures with which a 
claimant must comply as prerequisites for the Board to assume 
jurisdiction.  38 U.S.C.A. § 7105 (West 1991).  In the 
absence of such compliance, appellate jurisdiction is not 
established, and the Board cannot review the subject claim.  

In particular, the law stipulates that appellate jurisdiction 
requires the submission of a notice of disagreement (NOD) 
within one year of the date of the mailing of the notice that 
an adverse decision has been reached as to the initial review 
or determination.  The agency of original jurisdiction shall 
then issue a statement of the case (SOC) with regard to the 
issue or issues that were the subject of the NOD.  The 
claimant must thereafter submit a substantive or formal 
appeal, in reply to the SOC, within the one year period that 
began with the notice of the adverse action, or within 60 
days after the promulgation of the SOC; the claimant is to be 
afforded the longer of these two periods.  38 U.S.C.A. § 7105 
(West 1991).

In the case at hand, none of the issues that have been denied 
by the agency of original jurisdiction (to include three 
issues that were certified by the RO as being on appellate 
status, and which are listed on the first page of this 
decision) have been developed for appellate review.  These 
issues - entitlement to service connection for tonsillitis, 
for a disability manifested by flu-like symptoms, for nodular 
lung lesions (inflammatory loci), and for left ankle sprain 
residuals - were denied by means of a rating decision 
rendered by the Indianapolis RO in March 1997.  (Service 
connection for two other disabilities was granted at that 
time.)  The veteran was notified of this decision, and of 
appellate rights and procedures, by means of a letter dated 
March 17, 1997.  On July 11, 1997, a VA Form 21-4138, 
Statement in Support of Claim, was received by VA, and on 
which, in full, was the following:

I disagree with your decision to deny me 
[service connection d]isability for my 
lung lesions possible 

inflammatory foci condition.  I am 
enclosing a copy of my retirement 
physical which shows treatment for this 
condition.  Please send me a Statement of 
the Case.

On August 28, 1997, the Indianapolis RO issued an SOC 
pertaining to the questions of service connection for 
tonsillitis, for a disability manifested by flu-like 
symptoms, and for nodular lung lesions, notwithstanding the 
fact that an NOD had not been received for claims relating to 
tonsillitis or to a disability manifested by flu-like 
symptoms.  Following additional development of the medical 
record, in the form of a VA respiratory diseases examination, 
a supplemental statement of the case (SSOC) was promulgated, 
again with regard to these three issues, on February 18, 
1998.  A VA Form 9, Appeal to Board of Veterans' Appeals, was 
received by VA on or after May 11, 1998; inasmuch as the RO 
did not indicate on this document, by means of a date stamp, 
the date of receipt of this form, the Board will presume that 
it was received on the date it was signed, which was May 11, 
1998.  This document identifies the matter or matters on 
appeal in full as follows:  "For the issue of [service 
connection] for tonsilitis (sic)."  The issues of entitlement 
to service connection for tonsillitis, for a disability 
manifested by flu-like symptoms, and for nodular lung lesions 
(inflammatory loci) were subsequently certified by the St. 
Petersburg RO for appellate review.

The Board is unable to identify any issues, to include those 
certified for appellate review, under its jurisdiction at 
this time.  As indicated above, the notice of adverse action 
was mailed on March 17, 1997, and an SSOC was issued on 
February 18, 1998; accordingly, the veteran had until April 
18, 1998, to submit an NOD.  Within that time period, an NOD 
only with regard to the issue of service connection for 
nodular lung lesions was received.  It therefore follows that 
the other three issues denied in March 1997 have not been 
developed for appellate review; the VA Form 9, indicating 
apparent disagreement with the denial of service connection 
for tonsillitis, was not received within the time period in 
question and cannot be deemed to constitute a timely NOD.


Likewise, the issue of service connection for nodular lung 
lesions is not before the Board.  It must be reiterated that 
the law requires that the issuance of an SOC be followed by 
submittal, by the claimant, of a formal appeal within the 
time period delineated above.  In the instant case, no such 
appeal was received by April 18, 1998.  The earliest document 
indicating disagreement with VA's position, as set forth in 
the SSOC, is a document identified as "Statement of 
Representative in Appeals Case," received by VA on May 12, 
1998.  This document does not constitute a timely formal or 
substantive appeal, in that it was received more than 60 days 
following the promulgation of the SSOC issued on February 18, 
1998.  (It must again be pointed out that, for the same 
reason, it cannot be found to constitute an NOD with regard 
to the other issues that were denied by the Indianapolis RO 
in March 1997.)

In brief, there is no timely NOD of record as to the issues 
of entitlement to service connection for tonsillitis or for a 
disability manifested by flu-like symptoms (or for left ankle 
sprain residuals, which has not been identified as a 
disability for which appellate review was sought).  
Similarly, there is no timely substantive or formal appeal of 
record as to the issue of entitlement to service connection 
for nodular lung lesions (inflammatory loci).  There are no 
justiciable claims before the Board, and the appeal to the 
Board is accordingly terminated.


ORDER

Justiciable claims for service connection for tonsillitis, 
for a disability manifested by flu-like symptoms, and for 
nodular lung lesions (inflammatory loci) have not been 
presented, and the appeals are terminated.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

